Citation Nr: 0003937	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-07 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Miles A. Lance, Esq.


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1986 to June 
1988, and from April 1989 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for depression is not 
plausible.

3.  The veteran has submitted a claim for service connection 
for a personality disorder.


CONCLUSIONS OF LAW
1.  The claim for service connection for depression is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a personality 
disorder must be denied as a matter of law.  38 C.F.R. § 4.9 
(1999);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for Service Connection for Depression

Factual Background

A service medical record shows that on June 1990, the veteran 
was requested by command to be seen for "depression."  The 
word depression is in quotes in the service medical record.  
Service medical records further show that when seen pursuant 
to this request in July 1990, a military psychiatrist 
determined that the veteran was not depressed and that no 
Axis I DSM III diagnosis was warranted.  He opined that the 
veteran was discontent with military service.  He asserted 
that the veteran exhibited significant character traits 
indicative of personality disorder.  In this physician's 
opinion, the personality disorder was severe enough to 
significantly impair the veteran's ability to function in a 
military environment.  The physician recommended that the 
veteran be separated from service.

An August 1990 history given for purposes of the veteran's 
service discharge examination was negative for complaints of 
depression or excessive worry.  Psychiatric clinical 
evaluation during the veteran's discharge examination was 
normal.

Records of treatment in September 1995 from Personal 
Enrichment Through Mental Health Services, Inc., reveal that 
the veteran complained of physical hostility, mood swings, 
depression, and sleep disturbances.  Diagnoses during 
treatment included cyclothymia, depression, and personality 
disorder not otherwise specified with borderline features.	

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the claim must fail and 
there is no duty to assist him further in the development of 
the claim.  38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

The Board acknowledges the contention of the veteran's 
representative that the veteran's depression began during 
service and has continued until the present time. 
The veteran and his representative, as lay persons, are not 
competent to provide medical opinions, so that their 
assertions as to medical diagnosis or causation cannot 
constitute evidence sufficient to well-ground the veteran's 
claim for service connection for depression.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board further acknowledges the contention of the 
veteran's representative that service medical records 
indicate that in June 1990 the veteran was seen at the 
request of  command for "depression."  The word depression 
in the service medical record was in quotes, which the Board 
views as insufficient to constitute a diagnosis of 
depression.  The quotations obviously were meant to express 
doubt as to whether a diagnosis of depression was warranted.   
Upon being seen pursuant to this request, a military 
psychiatrist stated unequivocally that the veteran was not 
depressed and that no Axis I DSM III diagnosis was warranted.  
Based on its interpretation of these records, the Board finds 
that there is no inservice diagnosis of depression.

In sum, although there is medical evidence of record of post-
service depression, there is no medical evidence of inservice 
depression or medical "nexus" evidence relating depression 
to a disease or injury incurred or aggravated during service.  
Thus the claim for service connection for depression must be 
denied as not well grounded.  

Claim for Service Connection for Personality Disorder

The veteran seeks service connection for a personality 
disorder which is claimed to have begun during service.  In 
August 1997, the veteran, through his representative, 
submitted an application for service connection for a 
personality disorder, on the basis that service medical 
records showed that his personality disorder arose during 
service.
 
As noted above, service medical records show that when seen 
by a military psychiatrist in July 1990, the military 
psychiatrist determined that the veteran was discontent with 
military service.  He asserted that the veteran exhibited 
significant character traits indicative of personality 
disorder.  In this physician's opinion, the personality 
disorder was severe enough to significantly impair the 
veteran's ability to function in a military environment.  The 
physician recommended that the veteran be separated from 
service.

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9. 

Mental retardation and personality disorders are not diseases 
or injuries for compensation purposes, and, except as 
provided in 38 C.F.R. § 3.310(a), disability resulting from 
them may not be service-connected.  However, disability 
resulting from a mental disorder that is superimposed upon 
mental retardation or a personality disorder may be service-
connected.  38 C.F.R. § 4.127.

Service medical records show that a military psychiatrist 
recommended that the veteran be discharged as a result of a 
personality disorder.  The veteran's representative avers 
that the veteran's personality disorder began during service, 
and was a result of the veteran's period of active service.  
The representative contends that VA has provided no medical 
evidence in this case for the proposition that the veteran's 
personality disorder is not a condition for which service 
connection may be warranted.

The threshold question is whether the appellant has presented 
a claim which has legal merit; that is, whether he has 
presented a claim upon which relief can be granted.  If he 
has not, the claim must fail.  VA would then have no further 
duty to assist him in the development of that claim, as such 
development would be futile. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

By VA regulation, the Board is bound to find that a 
personality disorder is not a disease or injury within the 
meaning of applicable legislation for disability compensation 
purposes.  See 38 C.F.R. § 4.9.  Entitlement to service 
connection requires a showing of a disease or injury incurred 
or aggravated during service and a current resultant 
disability.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303;  
Caluza;  Epps.  Neither the veteran nor his representative 
dispute that the veteran has submitted a claim service 
connection for a personality disorder which is contended to 
have begun during service.  This determinative fact is not in 
dispute, and the law controls rather than the evidence.  The 
claim that the veteran is entitled to service connection for 
a personality disorder which began during service is not 
cognizable as a matter of law.  Accordingly, the claim for 
service connection for a personality disorder must be denied 
as a matter of law.  Sabonis.

Additionally, as a matter of logic, were the Board to 
consider the veteran's claim under 38 C.F.R. §§ 3.310 and 
4.127, the Board would be bound to find that the veteran's 
personality disorder is not secondary to any service-
connected psychiatric disability, since the veteran is not 
service-connected for a psychiatric disability.  

The Board acknowledges that in certain cases a personality 
disorder or other mental defect may be service connected if 
there is a finding of aggravation during service of a 
condition which pre-existed service.  See, e.g., Laposky v. 
Brown, 4 Vet. App. 331 (1993) (remanding case to Board for 
failure to consider veteran's claim for aggravation of a 
preexisting mental condition variously characterized as 
personality defect or borderline coping ability).  Mindful of 
the decision of the Court of Appeals for Veterans Claims in 
Laposky, the Board has considered whether the veteran might 
be entitled to service connection for a personality disorder 
which existed prior to service but was aggravated during 
service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1996).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991);  cf. 
Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994) (holding 
special provisions applying to combat veterans create 
exception to rule requiring more than temporary or 
intermittent flare-ups to show aggravation of underlying 
disability).  The presumption of aggravation is applicable 
only if the preservice disability underwent an increase in 
severity during service.  Hunt, 1 Vet. App. at 292, 296 
(1991);  see also Browder v. Brown, 5 Vet. App. 268, 271 
(1993).

There is no medical evidence to show that the veteran had an 
increase in disability due to his personality disorder during 
service, so that the presumption of soundness does not apply 
in this case.  The evidence instead shows no more than that 
the veteran, who had a personality disorder, became 
discontent during service and was discharged on the basis of 
a personality disorder which was severe enough to 
significantly impair the veteran's ability to function in a 
military environment.  There is nowhere in the record any 
medical evidence to the effect that the underlying 
personality disorder became more severe during service. 

In the Board's view, an opinion as to whether the veteran's 
underlying personality disorder worsened during service would 
require medical expertise.  Since there is no medical 
evidence or opinion to this effect, a claim for service 
connection for a personality disorder on the basis of 
inservice aggravation would necessarily be denied as not well 
grounded.  


ORDER

Entitlement to service connection for a personality disorder 
is denied.

Entitlement to service connection for depression is denied.



		
	JOHN R. PAGANO
	Member, Board of Veterans' Appeals



 

